This is a companion case to American Construction Co. v. C. D. Caswell et al., 141 S.W. 1013, and American Construction Co. v. W. B. Davis,141 S.W. 1019, recently decided by this court. We have carefully compared the record in this case, as well as the brief for plaintiff in error, with the records and briefs in the former cases, and find that, with the exception of the names of the plaintiffs in the court below and the amounts of the judgments, this case is identical with the two cases mentioned. For the reasons stated in the opinions in said cases, the judgment of the trial court herein is affirmed. Affirmed.